Citation Nr: 0608827	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs






ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision (contained in 
a letter to the appellant) of the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (RO).

At that time, the RO notified the appellant of its denial of 
her claim for death pension and accrued benefits.  In that 
letter, the RO determined that the veteran's death was not 
due to his military service.  The veteran's representative 
filed a notice of disagreement for denial of DIC in February 
2003.  A December 2003 statement of the case (SOC) listed as 
the issue, entitlement to DIC benefits and essentially 
addressed the matter of entitlement to service connection for 
the cause of the veteran's death.  In this case, as that 
issue has been considered by the RO in the SOC and is the 
underlying predicate here for the claim of entitlement to 
DIC, the correct issue is as listed on the cover page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim.  Review of the claims file indicates that 
there are VA medical records missing from the file, which may 
be helpful in deciding the claims on appeal.  

The claims file contains VA treatment records showing 
treatment for various conditions and dated in the 1990s 
through 1999.  These medical records do not show diagnosis or 
treatment for acute myeloid leukemia, which is the immediate 
cause of death listed on the August 2002 certificate of 
death.  

Subsequently, there are VA treatment records beginning in 
late July 2002 and ending at the time of the veteran's death 
in August 2002.  These records note that the veteran was 
known from prior admission and had been recently diagnosed 
with acute myeloid leukemia status post chemotherapy.  The 
claims file does not contain any prior treatment records 
associated with the initial diagnosis and treatment for the 
acute myeloid leukemia.  

In a September 2003 statement, the appellant notified the RO 
that all of the veteran's treatment was at the VA Medical 
Center at East Orange, New Jersey.  In a September 2003 
deferred rating decision, the RO noted that they had the 
final hospital treatment notes, but however, they needed to 
secure VA records related to and dated at the time of the 
diagnosis of leukemia.  There is no indication that these 
records were sought or secured.  During a November 2003 VA 
examination for the purpose of obtaining a medical opinion, 
the examiner referred to VA medical records in early July 
2002, which are not contained in the claims file.   

VA records are considered part of the record on appeal since 
they are within VA's constructive possession. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Records of that 
treatment-associated with the diagnosis of leukemia-should 
be obtained.  

Thereafter, the RO should arrange for an addendum to the 
report of the November 2003 VA examination for hemic 
disorders, in order to obtain an opinion regarding whether 
the cause of death was related to service in any way.  During 
the November 2003 VA examination, the examiner opined that 
the etiology of the veteran's leukemia could not be 
determined.  

The law provides DIC for the spouse of a veteran who dies 
from a service-connected disability.  38 U.S.C.A. § 1310.  
Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c)(1).  Issues involved in a 
survivor's claim for DIC based on the cause of the veteran's 
death under section 1310 of the statute is decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  See 38 C.F.R. § 20.1106.

On remand, the RO should make arrangements for a physician 
with the appropriate expertise, to provide an opinion as to 
whether it is at least as likely as not (i.e., at least a 50 
percent probability) that any service-connected disability 
caused or aggravated the veteran's leukemia, or otherwise 
resulted in or contributed to the veteran's death.  The 
physician should also comment on whether the veteran's 
leukemia is etiologically related to any disability of 
service-origin.

Additionally, where a claim is predicated on establishing 
basic entitlement to service connection, as in a claim for 
DIC due to the cause of the veteran's death, the ruling 
announced in Dingess/Hartman, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), would be for consideration.  As 
such, the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all of the 
elements of a claim for service connection, to specifically 
include notice that an effective date will be assigned if 
service connection (purposes of establishing entitlement to 
DIC benefits) is awarded.  Id., slip op. at 4.  In this 
regard, the notice provided to the appellant is inadequate as 
regards the latter element.  As this question is involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the appellant as to the type of evidence that is 
needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
in Dingess/Hartman, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. March 3, 2006).

2.  The RO should obtain any VA medical 
records of treatment outstanding, to 
specifically include treatment records 
from the VA Medical Center in East Orange, 
New Jersey, for the period from 1999 
through July 2002.  All efforts to obtain 
these VA records should be fully 
documented, and the RO should request that 
the VA facility provide a negative 
response if records are not available.

3.  After associating any records obtained 
from the above action, the RO is requested 
to forward the claims folder to the VA 
examiner who gave the November 2003 
opinion, for the purpose of obtaining an 
addendum.  If this examiner is unavailable 
the case is to be referred to another VA 
specialist in hemic disorders.  

After again reviewing the records 
contained in the claims file, the examiner 
is requested to render opinions as to the 
following: whether it is at least as 
likely as not (that is, at least a 50 
percent probability) (a) that any service-
connected disability caused or aggravated 
the veteran's acute myeloid leukemia, or 
otherwise resulted in or contributed to 
the veteran's death; or (b) that the 
veteran's leukemia is otherwise 
etiologically related to any disability of 
service-origin.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
If a determination remains unfavorable to 
the appellant, she and her representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


